Citation Nr: 0301694	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  02-03 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) with dysthymia.



REPRESENTATION

Appellant represented by:	Marine Corps League



ATTORNEY FOR THE BOARD

L.J. Bakke



INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970, and from September 1973 to September 1975.  He served 
in Vietnam and was awarded the Combat Action Ribbon.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which established service connection for PTSD with 
dysthymia and rated this disorder as 30 percent disabling 
from February 13, 2001.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  The veteran's PTSD with dysthymia has been manifested by 
occupational and social impairment with no more than reduced 
reliability and productivity since the date of receipt of his 
claim for service connection for PTSD in February 2001.


CONCLUSION OF LAW

The criteria for a rating of 50 percent, and no greater, for 
PTSD with dysthymia have been met.  38 U.S.C.A. § 1155, 5102, 
5103, 5103A, 5107 (West 1991 and Supp. 2002); 38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326(a), 3.321(b)(1), 4.1, 4.3, 
4.7, 4.31, 4.126, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2002). 
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   However, 
since the present appeal arises from an initial rating 
decision which established service connection and assigned 
the initial disability evaluation, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7.

By an August 2001 rating decision, the RO established service 
connection for PTSD and dysthymia, effective from February 
2001, based on the evidence then of record, which included 
service personnel records, VA treatment records dated from 
February to April 2001, and a May 2001 VA examination report.

Service personnel records show that the veteran served in the 
United States Marine Corps and received the Vietnam Campaign 
Medal with device, Republic of South Vietnam Cross of 
Gallantry with palm and frame, and the Combat Action Ribbon.  
This was considered recognizable evidence of participation in 
combat during active service.

A February 2001 letter proffered by Madeline Uddo, Ph.D. and 
Associate Director, PTSD Program, revealed that the veteran 
underwent PTSD evaluation and met the diagnostic criteria for 
PTSD secondary to exposure to military related stressors 
while serving on active duty in Vietnam.  VA treatment 
records show that the veteran presented as very down on 
himself and unable to cope.  He was candid about his 
distress, and the physician observed him to clearly 
demonstrate clinically significant and impairing anxiety, 
depression and propensity for anger.  He exhibited no 
indication of thought disorder but lacked insight and 
appeared overwhelmed with life's problems.  In a subsequent 
visit, he expressed difficulty sleeping, emotional numbing, 
and feeling completely isolated, disconnected, and alienated 
from others.  Other symptoms included irritability, guilt, 
pervasive helplessness, repeated and intrusive distressing 
thoughts of his Vietnam experiences, nightmares, and daily 
flashbacks.  The physician noted that the veteran appeared 
fragile and exhibited little communication and social skills.  
Group therapy records show he attended group therapy and was 
verbal, responsive, and tearful.

During the May 2001 VA examination, the veteran expressed 
subjective complaints of a tendency to isolate himself 
socially to a great extent, distrust of himself and others, 
difficulty with sleep, nightmares occurring 1-2 times per 
month, intrusive disturbing thoughts occurring 1-2 times per 
week, avoidance, increased startle response, hypervigilance, 
general nervousness and anxiety, occasional loneliness, 
feelings of uselessness and worthlessness, fair appetite, and 
variable energy.  The examiner objectively observed the 
veteran to be fully alert and oriented and to display good 
interpersonal skills.  He was generally open and pleasant 
during the interview.  His affect was positive and 
appropriate to the situation, and he laughed appropriately 
several times.  Thought processes were logical with no 
obvious delusional content.  Speech, language, and memory 
were unremarkable.  He neither complained of nor manifested 
hallucinations or suicidal or homicidal ideations-although 
he admitted to having suicidal ideations in the past.

Clinical testing reflected a score of 34 on the Beck 
Depression Inventory.  The Minnesota Multiphasic Personality 
Inventory could not be scored due to the veteran's apparent 
confusion in answering it.

Concerning his social and employment history, the veteran 
reported he had been married but is now divorced.  He had had 
a series of girlfriends, but no lasting relationships.  He 
stated he lives with his brother, who has schizophrenia, and 
helps care for him.  He last worked in 1993, when he retired 
secondary to a stroke.  He receives disability benefits from 
the Social Security Administration (SSA).  The examiner 
diagnosed mild to moderate PTSD with chronic dysthymia and 
assigned a Global Assessment of Functioning (GAF) score of 
60-65.  The examiner further indicated that the veteran's 
unemployment was primarily due to his cerebrovascular 
accident rather than impairment arising from PTSD.

In April 2002, the veteran again presented for examination.  
He reported subjective complaints of sleeplessness, a high 
level of suspiciousness, auditory and visual hallucinations 
occurring 3-4 times per week, trouble sleeping with nightly 
recurrent nightmares of his war experiences, daily intrusive 
thoughts with attendant emotional distress, avoidance, 
isolation, alienation, irritability, hypervigilance, 
exaggerated startle response, fatigue, feelings of 
worthlessness, and long-term depression.  He denied suicidal 
and homicidal ideations.  The examiner observed the veteran 
to present as oriented in all spheres but with marginally 
adequate hygiene and restricted affect.  Speech rate, tone, 
and volume were within normal limits, and content suggested a 
logical flow of thoughts and ideas.  Judgment was intact but 
the veteran seemed confused when trying to relate the date of 
his stroke and history of disability payments.  The examiner 
noted the veteran's feelings of suspiciousness were of a high 
grade, and accompanied by specific delusional thinking 
concerning the intentions of VA and his neighbor.  In 
addition, the veteran further described recurrent nightmares 
of his war experiences.  The examiner observed the veteran to 
become tearful when describing these dreams.  The examiner 
noted that the veteran's symptoms are clearly associated with 
his past traumatic experiences, and that he exhibits 
significant emotional distress with re-experiencing them.  
Insomnia was described as chronic, persistent and severe.

Clinical test results reflected moderate to high exposure to 
stressors on the Combat Exposure Scale with a score of 33, 
moderate to severe PTSD on the PTSD Checklist with a score of 
64, and extremely high levels of depressive symptoms on the 
Beck Depression Scale with a score of 45.

In terms of his social and occupational history, the veteran 
stated that he still lives with his brother and is buying a 
house for them.  He reported he has two daughters, but has 
minimal contact with them and spends the majority of his time 
alone.  He attends PTSD therapy groups at VA, which he finds 
soothing.  He remains unemployed and receives VA non-service 
connected pension.

The examiner diagnosed PTSD and schizoaffective disorder, 
depressed type versus major depressive disorder, recurrent 
with psychotic features, and assigned a GAF score of 40-45.  
In assigning the GAF score, the examiner remarked that he 
based his findings on both PTSD and the reported psychotic 
symptoms, which may not be directly related to the PTSD.  
Explaining it is difficulty to disentangle the symptoms, the 
examiner further observed that it is likely that the presence 
of PTSD exacerbates the symptoms of a psychotic disorder.  
The examiner noted that the veteran was credible in his self-
reporting.

VA treatment records reflect additional symptoms of 
pessimism, anger, guilt, isolation, inability to process or 
acknowledge strong emotion, anxiety, lack of self-identity, 
difficulty interacting with others and understanding them, 
and great turmoil; and objective observations of significant 
depression, pervasive helplessness, limited communications 
skills, likelihood to exhibit unusual perception and 
mentation, lack of sufficient control over behavior and 
thought, tearfulness and fragility.  Group therapy treatment 
notes indicate that the veteran was generally verbal and 
responsive, and that he was observed to attend the Christmas 
party and interacted well with others.

The veteran's service-connected PTSD is evaluated pursuant to 
a general rating formula for mental disorders under 38 C.F.R. 
Part 4 that is as follows:

A 100 percent rating shall be assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

A 70 percent rating shall be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating shall be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 30 percent rating shall be assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

See 38 C.F.R. Part 4, Diagnostic Code 9411.

The Schedule directs that in evaluating the severity of 
mental disorders under the diagnostic criteria consideration 
should be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. §§ 4.126.

In the present case, the Board concludes that the veteran is 
entitled to a higher initial schedular disability evaluation 
of 50 percent, and no greater, for his service-connected PTSD 
with dysthymia.  

The Board finds that the medical evidence of record, 
throughout, shows clinical manifestations of recurring and 
disturbing intrusive thoughts and flashbacks causing 
significant emotional distress, severe insomnia, frequent 
nightly nightmares, and disturbances of motivation and mood, 
including a lack of a sense of self, feelings of 
worthlessness, isolation, alienation.  The severity and 
extent of his symptoms have been such that his health care 
providers have described him as pervasively helpless and 
fragile.  He has difficulty in establishing and maintaining 
effective work and social relationships.  The degree of 
impairment resulting from these symptoms is effectively 
demonstrated in observations made in outpatient records by 
the veteran's treating health care providers from April 2000 
through March 2003.

While some of these symptoms, such as anxiety, sleep 
impairment, and suspiciousness appear as examples of 
occupational and social impairment with only occasional 
decrease in work efficiency, warranting the assigned 30 
percent evaluation, the Board notes that such symptoms as 
described by the veteran and observed by his VA examiners and 
health care providers are of such a severity as to cause 
greater impairment, hence warranting the next higher, 50 
percent, evaluation-particularly when combined with other 
symptoms, such as near continuous depression, neglect of 
personal hygiene, delusional thinking, and hallucinations.

As noted above, higher, 70 percent and 100 percent, 
evaluations are afforded for, respectively, occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking or mood; 
and total occupational and social impairment.  Yet, 
conversely, while the record reflects symptoms falling within 
the examples given for these levels of impairment, the 
required manifestations for these higher evaluations are not 
met.

For example, the record establishes that the veteran does 
exhibit symptoms such as near continuous depression, impaired 
impulse control, neglect of hygiene, delusions, and 
hallucinations.  Notwithstanding, the record does not 
demonstrate that these symptoms are productive of 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment 
thinking or mood and prevent him from establishing effective 
relationships in social or occupational settings, so as to 
warrant a higher, 70 percent evaluation, nor does it 
demonstrate that these symptoms render him totally 
occupationally and socially impaired, so as to warrant a 
higher, 100 percent, evaluation.

Rather, the medical evidence of record that the veteran 
maintains ability to interact effectively-although with 
difficulty-with others, is motivated and participates in his 
treatment, and continues to function, albeit exhibiting 
symptoms of his PTSD with dysthymia, occupationally and 
socially with no more than reduced reliability and 
productivity.

For example, the April 2002 report shows the veteran 
described as significantly emotionally distressed and 
depressed.  He expressed delusional thinking specifically 
concerning his belief that VA wants to hurt him and that his 
neighbor may intrude on his property.  Treatment records note 
he lacked sufficient controls over his behavior and thought.  
Yet, the medical evidence also shows that the veteran 
continues to regularly seek VA treatment and participate in 
group and individual therapy, and that he is found, overall, 
to be verbal and receptive in group therapy.  The May 2001 
report reflects that he reported a long history of fighting 
to the examiner but also stated he realized the inherent 
danger in his actions and made a conscious effort to avoid 
conflict and, throughout, he reports that he stopped 
drinking.  Moreover, treatment records show that he 
participated in his group's Christmas party and was observed 
to interact well with others, that he reported he tries not 
to allow himself to get angry and that he is just beginning 
to enjoy some of life's joys.  Non-psychiatric treatment 
records reflect that he cooks for himself, successfully 
following a prescribed diet and losing weight.  Finally, he 
has consistently been found competent, and the April 2002 
examination report reflects that he is buying a house, and 
continues to live with his brother.

Concerning employment, as noted above, the veteran sustained 
a cerebrovascular accident in 1993.  A March 1994 rating 
decision reflects that non-service connected pension was then 
awarded for permanent and total disability effective in 
December 1993 based on residuals of the cerebrovascular 
accident, hypertension, and partial amputation of the index, 
middle, and ring fingers of the right hand.  Moreover, the 
examiner in May 2001 specifically opined that the veteran's 
employment status was primarily due to his cerebrovascular 
accident, rather than to impairment arising from PTSD.

Finally, the Board notes that the GAF scores taken throughout 
this period are consistent with a finding that the veteran 
exhibits occupational and social impairment with reduced 
reliability and productivity.  The GAF scores assigned the 
veteran during this period range between 60 and 65 in May 
2001, and 40 and 45 in April 2002.  The GAF is a scale 
reflecting an individual's "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders, 46 (4th ed. 1994 (DSM-IV)).  A GAF 
between 41 and 50 reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
between 51 and 60 reflects that the veteran exhibits moderate 
symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g. few friends, 
conflicts with peers or co-workers).  A GAF between 61 and 70 
reflect some mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functions (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  DSM-IV, 47.  
The GAF scores recorded throughout the medical evidence 
reflect mild to serious impairment-yet do not demonstrate 
the impairment in reality testing or communication, major 
impairment in several areas such as work, school, family 
relations, judgment thinking, or mood; behavior considerably 
influenced by delusions or hallucinations; inability to 
function, danger of hurting one's self or others, gross 
impairment in ability to communicate, or serious suicidal 
intentions-and hence, in the present case, are consistent 
with an evaluation of no more than 50 percent for his 
service-connected PTSD with dysthymia.

After consideration of the evidence the Board finds that the 
criteria for an initial rating of 50 percent and no higher 
are met.  Specifically, the medical evidence demonstrates 
that the veteran's service-connected PTSD has been manifested 
by occupational and social impairment with reduced 
reliability and productivity since February 2001.

As noted above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) held that in a case of an appeal of the 
evaluation assigned contemporaneously with the grant of an 
original claim for service connection of a disability, staged 
ratings were to be considered.  Inasmuch as the appellant was 
granted service connection effective from February 2001 and 
assigned a 30 percent evaluation for his PTSD from February 
2001 by the August 2001 rating decision, and his current 
appeal was based on that rating, the Board must consider 
staged ratings under Fenderson.  As the evidence shows that 
the appellant's PTSD symptoms have been continuously present 
since February 2001 at about the same level of severity, the 
Board finds that a 50 percent rating is warranted from the 
effective date of the grant of service connection for PTSD.  
The evidence does not show that the criteria for a 70 percent 
rating for PTSD have been demonstrated at any time since the 
appellant filed his claim for service connection for PTSD.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Here, the Board finds no 
evidence of an exceptional disability.  The veteran has 
participated in regular independent and group therapy, but 
has not required hospitalization for his service-connected 
PTSD with dysthymia.  In addition, as discussed above, the 
veteran has been found permanently and totally disabled and 
awarded non-service connected pension by VA on the basis of 
the residuals of disabilities other than his service-
connected PTSD with dysthymia.  Moreover, the examiner 
conducting the May 2001 VA examination opined that it was 
unlikely that the veteran's state of employment was 
attributable to impairment arising from his PTSD.  Hence, the 
evidence does not establish that the service-connected PTSD 
with dysthymia interferes markedly with his employment so as 
to make application of the schedular criteria impractical.  
As a whole, the evidence does not show that the impairment 
resulting from PTSD with dysthymia warrants extra-schedular 
consideration.

VCAA.  There was a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002) redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  In the 
circumstances of this case, the veteran has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claim by development letters dated in 
April and May 2001, and a March 2002 statement of the case 
and July 2002 supplemental statement of the case.  In 
particular, the March and July 2002 statement of the case and 
supplemental statement of the case summarized the evidence 
received and notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  In June 2001 and March 
2002, the veteran advised that he had not sought any private 
medical treatment for his psychiatric condition and that he 
knew of no other evidence relevant to his claim, other than 
that which had already been identified.  He indicated that 
all his treatment had been with VA.  Thus, VA's duty to 
notify has been fulfilled.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The record 
shows that the RO obtained copies of all identified treatment 
records and VA examinations.  In addition, the veteran 
responded to requests for information, providing statements.  
The Board acknowledges that the veteran has indicated he 
receives disability payments from SSA.  These records are not 
present in the file now before the Board.  The Board however 
finds that it is not necessary to obtain these records.  The 
veteran has not worked since 1993 when he suffered a stroke, 
with left hemiparesis.  The record reflects that his 
inability to work is due primarily to the 1993 stroke.  It is 
not likely therefore that these records, established before 
the period of time under consideration for evaluation of the 
veteran's PTSD, would be probative.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

A rating of 50 percent and no greater for PTSD with dysthymia 
is granted, subject to controlling regulations governing the 
award of monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

